DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 19 May 2022. Claims 1-3, 5, 8-11 and 13 have been amended. Claims 6-7 have been cancelled. No claims have been added. Therefore, claims 1-5 and 8-13 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 11-12 recite “a plurality of circumferential torso bands configured to be releasably attached to the plurality of lifting straps”. In light of the applicant’s disclosure, figures 2 and 10A-11B shows what appears to be a single circumferential torso band in use when the harness is donned. It appears that the limitation is misdescribed and, therefore, the limitation is unclear.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2005/0192159 A1) in view of Seif-Naraghi (5,569,129 A) and Epstein (5,435,272 A).
Regarding claim 1, in figures 3 and 8 Jackson discloses a harness (belt 10, shoulder harness 50 and pelvic harness 100) used for a locomotor training of a patient (the harness 10/50/100 is used for gait training and provides body weight support during said training, see para. [0045] lines 1-6), comprising: a bottom strap (pelvic straps 102/104 and pelvic pad 106) for providing pelvic support to the patient (the bottom strap 102/104/106 supports the pelvis of the patient, see para. [0035] lines 1-9); a pelvic band (waist belt 10) for providing waist support to the patient (the pelvic band 10 includes padding to support the waist of the patient, see para. [0018] lines 1-10), wherein the bottom strap 102/104/106 is releasably connected to the pelvic band 10 (the bottom strap 102/104/106 is detachable from the pelvic band 10 via connectors 114, see para. [0035] lines 11-19); and a plurality of lifting straps (webbing straps 54a/54b) connected to the pelvic band 10 (though not shown, the plurality of lifting straps 54a/54b are used together with the bottom strap 102/104/106, see para. [0041] lines 9-17 and para. [0043] lines 8-13; both the lifting straps 54a/54b and bottom strap 102/104/106 are connected to different areas of the pelvic band 10, see para. [0027] and para. [0035] lines 11-19), wherein the plurality of lifting straps 54a/54b are manipulatable to provide partial weight support to the patient (the plurality of lifting straps 54a/54b are adjustable in length to accommodate various user sizes and therefore provide partial weight support to patients, see para. [0027]); and an upper body support system (hoist assembly 120) for guiding the upper torso of the patient during the locomotor training (the upper body support system 120 uses securing connectors 152 to attach the harness 10/50/100 to a rolling traveler 140 that guides the user along the path of an overhead rail 142, see para. [0051] lines 1-11),
Jackson discloses everything as claimed including a pair of front straps 72a/72b connected to the upper body support system 120 for securing the shoulder harness 50, attached to the upper body support system 120, to the torso of the user, see figs. 3 and 9 and para. [0028] lines 1-6, but lacks a detailed description of wherein the upper body support system comprises an adjustable upper trunk support above the pelvic band for maintaining the upper trunk of the patient in a correct posture during the locomotor training and wherein the adjustable upper trunk support comprises a plurality of circumferential torso bands configured to be releasably attached to the plurality of lifting straps.
However, in figure 1A Seif-Naraghi teaches an adjustable upper trunk support 33 above the pelvic band 48 for maintaining the upper trunk of the patient in a correct posture during the locomotor training (the upper trunk support 33 is shown to be above the pelvic band 48 and assists the patient in proper upright posture during gait training, see col. 8 lines 39-42) and wherein the adjustable upper trunk support 33 comprises a plurality of circumferential torso bands 44 configured to be releasably attached to the adjustable upper trunk support 33 (the plurality of circumferential torso bands 44 are shown to be positioned in front of the torso of the user, see fig. 1A, and are configured to be attached to the front portion of harness means 33 via belt adjustments 46, see fig. 1A and col. 6 lines 3-28 of Seif-Naraghi). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jackson’s front straps with an adjustable upper trunk support, as taught by Seif-Naraghi, to be able to assist the patient in maintaining proper upright posture and leg extension for patients doing gait training, see col. 8 lines 39-42 Seif-Naraghi.
The modified Jackson device discloses everything as claimed including that the plurality of circumferential torso bands being releasably attached to the front portion an adjustable upper trunk support (the plurality of circumferential torso bands 44 are shown to be releasably attached to the front part of the upper trunk support 33 so that the plurality of circumferential torso bands 44 are releasably engaged to the chest portion of the lifting straps 43, see fig. 1A and col. 6 lines 3-28 of Seif-Naraghi; however, the plurality of circumferential torso bands 44 do not appear to be releasably engaged to the back of the upper trunk support 33 such that the plurality of circumferential torso bands 44 can be removed from the upper trunk support and therefore, released from being attached to the plurality of lifting straps), but lacks a detailed description of the plurality of circumferential torso bands being configured to be releasably attached to the plurality of lifting straps.
However, in figure 1 Epstein teaches that a band 18 includes a plurality of strap holders 20 connected to the band 18, the plurality of strap holders 20 attaching a plurality of lifting straps 1/2 to the band 18 (each of the plurality of lifting straps 1/2 slidably pass through a strap holder 20 so that the lifting straps 1/2 and the band 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43, the strap holders 20 including releasably engageable fixings that allow the band 18 to be releasably attached from the plurality of lifting straps 1/2, see col. 3 lines 49-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Jackson upper trunk support to include a plurality of releasably engageable fixings to allow the plurality of circumferential torso bands to be releasably attached to the plurality of lifting straps, as taught by Epstein, to improve the device’s ability to accommodate users of different heights and sizes and to allow the plurality of circumferential torso bands to be replaced in case of damage.
Regarding claim 2, the modified Jackson device discloses a plurality of handles (hip loops 30, see fig. 1 of Jackson) provided to the pelvic band, for allowing a trainer of the locomotor training to guide the hips of the patient into the harness (the plurality of handles 30 are located near the hips of the user on the left and right side of the pelvic belt, the handles 30, see fig. 1 of Jackson, are grabbable when the trainer determines that the user requires assistance during gait training).
Regarding claim 3, the modified Jackson device discloses that the bottom strap comprises leg straps having front ends and rear ends (the leg straps 102/104 are shown to have a front end, near the front of the legs of the patient, and a rear end, near the back of the legs of the patient, see fig. 7 of Jackson), the rear end fixed to the pelvic band (as the definition of fixed is “securely placed or fastened or set”, the rear ends of the leg straps 102/104 are fixed to the pelvic band 10 via connectors 114, see para. [0038] of Jackson) and the front end releasably connected to the pelvic band through a buckle (connectors 114, which are snap buckles, see para. [0035] lines 24-25; the front end is releasably connected to the pelvic band 10 via buckle 114, see para. [0035] lines 11-19), and wherein the front end of the bottom strap is adjustable to tighten the bottom strap (the front end of the bottom strap 102/104/106 is adjustable, via the buckle 114 to loosen or tighten the bottom strap 102/104/106, see para. [0035] lines 19-25 of Jackson).
Regarding claim 4, the modified Jackson device discloses that the bottom strap further comprises a soft padding (pelvic pad 106, see fig. 7 of Jackson) releasably wrapped around the leg straps (the soft padding 106 is removably attached to the leg straps 102/104 via loops 112, see para. [0035] lines 4-11 of Jackson).
Regarding claim 5, the modified Jackson device discloses that the pelvic band comprises a first end (left coupling end 18a, see fig. 1 of Jackson) and a second end (right coupling end 18b, see fig. 1 of Jackson) connected to each other through a middle buckle (releasable securement 20, see fig. 1 of Jackson), wherein the distance between the first end and the second end of the pelvic band is adjustable to tighten the pelvic band (the patient adjusts the length of the pelvic band 10 by passing through webbing strap 16 through the middle buckle 20 to tighten or loosen the pelvic band 10, see para. [0019] lines 1-18 of Jackson).
Regarding claim 8, the modified Jackson device discloses everything as claimed including the adjustable upper trunk support, as taught by Seif-Naraghi, but lacks a detailed description of a plurality of strap holders connected to the adjustable upper trunk support, wherein a respective lifting strap passes through a respective strap holder.
However, in figure 1 Epstein teaches that an adjustable support 18 includes a plurality of strap holders 20 connected to the adjustable support 18, wherein a respective lifting strap 1/2 passes through each strap holder 20 (the lifting straps 1/2 each slidably pass through a strap holder 20 so that the lifting straps 1/2 and the adjustable support 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Jackson adjustable upper trunk support with the addition of strap holders, as taught by Epstein, to improve the device’s ability to accommodate users of different heights and sizes.
Regarding claim 9, the modified Jackson device discloses everything as claimed, including the upper body support system and the adjustable upper trunk support in the rejection of claim 8 above. The modified Jackson device further discloses that the upper body support system comprises: an adjustable shoulder strap (adjustable length webbing strand 158, see fig. 9 of Jackson) for maintaining the shoulders of the patient in a correct posture during the locomotor training (the adjustable should strap 158 improves the user’s balance during gait training, see para. [0052] of Jackson, the adjustable should strap ensuring that the shoulders are properly positioned during gait training), the adjustable upper trunk support being positioned below the adjustable shoulder strap (the adjustable upper trunk support, as taught by Seif-Naraghi, is positioned on the user’s torso below the adjustable shoulder strap, as taught by Jackson, see fig. 1A of Seif-Naraghi and fig. 9 of Jackson) and a front piece (elongated pad 12, see fig. 1 of Jackson) below the adjustable upper trunk support and between two front lifting straps (the front piece 12 is positioned on the pelvis belt 10 to be below the adjustable upper trunk support, as taught by Seif-Naraghi, and is shown to have a top edge 14 that is between the two lifting straps 54a/54b, see figs. 1 and 3 and para. [0018] lines 5-13 of Jackson).
Regarding claim 10, the modified Jackson device discloses that the pelvic band is in a form of a belt and that a length of the pelvic band is adjustable laterally (the patient adjusts the length of the pelvic band 10 by passing through webbing strap 16 through the middle buckle 20 to tighten or loosen the pelvic band 10, see para. [0019] lines 1-18 of Jackson).
Regarding claim 13, the modified Jackson device discloses a method for locomotor training of a patient and, comprising attaching the harness of claim 1 to the patient, and guiding the patient through standing and stepping activities for locomotor training wherein the harness provides support during the standing and stepping activities (the harness 10/100 is used for gait training and provides body weight support during gait training, which includes standing and stepping, see para. [0028] lines 12-16, para. [0030] and para. [0045] lines 1-6 of Jackson and see fig. 1A and col. 8 lines 39-42 Seif-Naraghi).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seif-Naraghi (5,569,129 A) in view of Aryananda (2017/0165145 A1) and Epstein (5,435,272 A).
Regarding claim 1, in figure 1A Seif-Naraghi discloses a harness (harness means 33, harness loop means 43 and groin pad means 48) used for a locomotor training of a patient (the harness 33 is a partial weight bearing device that supports the user while the patient performs locomotor training, see col. 2 lines 30-32), comprising: a bottom strap (groin pad means 48) for providing pelvic support to the patient (the bottom strap 48 provides partial body weight support to the groin area of the pelvis of the patient  see col. 6 lines 15-23); a plurality of lifting straps (harness loop means 43) connected to the harness belt means 44 (the plurality of lifting straps 43 are connected to the harness belt means 44 via multiple loop adjustments 47, see col. 6 lines 12-16), wherein the plurality of lifting straps 43 are manipulatable to provide partial weight support to the patient (the plurality of lifting straps 43 work with the bottom strap 48 to provide partial weight bearing support to the patient during locomotion training, see col. 6 lines 15-23); and an upper body support system (harness connection means 25 and harness means 33) for guiding the upper torso of the patient during locomotor training (the upper body support system 25/33 assists the patient in maintaining proper upright posture and leg extension for patients doing gait training, see col. 8 lines 39-42), wherein the upper body support system comprises an adjustable upper trunk support (harness means 33) above the bottom strap 48 for maintaining the upper trunk of the patient in a correct posture during the locomotor training (the upper trunk support 33 is shown to be above the bottom strap 48 and assists the patient in proper upright posture during gait training, see col. 8 lines 39-42) and wherein the adjustable upper trunk support 33 comprises a plurality of circumferential torso bands (harness belt means 44) configured to be releasably attached to the adjustable upper trunk support 33 (the plurality of circumferential torso bands 44 are shown to be positioned in front of the torso of the user, see fig. 1A, and are configured to be attached to the front portion of harness means 33 via belt adjustments 46, see fig. 1A and col. 6 lines 3-28 of Seif-Naraghi)
Seif-Naraghi discloses everything as claimed including the plurality of lifting straps 43, see fig. 1A, but lacks a detailed description of a pelvic band for providing waist support to the patient.
However, in figure 1 Aryananda teaches that a harness 500 includes a pelvic band 520 for providing support to a patient during gait training (the pelvic band 520 includes a bottom strap 521 and two ropes 401/402 to provide a safety support if the user would trip, stumble and/or fall, the harness acting as a weight support to support the body weight of the user, see para. [0008] and para. [0040] lines 7-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seif-Naraghi’s harness with the addition of a pelvic band, as taught by Aryananda, to provide additional support to the pelvis of the user during gait training in the case where the user may trip or fall, see para. [0008] of Aryananda.
	The modified Seif-Naraghi device discloses everything as claimed, including the pelvic band as taught by Aryananda, but lacks a detailed description of the plurality of lifting straps connected to the pelvic band.
However, in figure 1 Epstein teaches that a band 18 includes a plurality of strap holders 20 connected to the band 18, the plurality of strap holders 20 attaching a plurality of lifting straps 1/2 to the band 18 wherein a respective lifting strap 1/2 passes through each strap holder 20 (each of the plurality of lifting straps 1/2 slidably pass through a strap holder 20 so that the lifting straps 1/2 and the band 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Seif-Naraghi pelvic band with the addition of strap holders to connect the plurality of lifting straps to the pelvic band, as taught by Epstein, to improve the device’s ability to accommodate users of different heights and sizes.
The modified Seif-Naraghi device discloses that the bottom strap is releasably connected to the pelvic band (as the plurality of lifting straps, as disclosed by Seif-Naraghi, are slidably and releasably connected to the pelvic band, as taught by Epstein, the plurality of lifting straps and the plurality of strap holders, as taught by Epstein, allow the bottom strap, as disclosed by Seif-Naraghi, to be releasably connected to the harness belt means via multiple loop adjustments as taught by Seif-Naraghi, to be releasably connected to the pelvic belt, see figure 1A and col. 6 lines 3-18 of Seif-Naraghi, figure 1 and para. [0040] lines 7-19 of Aryananda and figure 1 and col. 3 lines 37-43 of Epstein).
	The modified Seif-Naraghi device discloses everything as claimed including that the plurality of circumferential torso bands being releasably attached to the front portion an adjustable upper trunk support (the plurality of circumferential torso bands 44 are shown to be releasably attached to the front part of the upper trunk support 33 so that the plurality of circumferential torso bands 44 are releasably engaged to the chest portion of the lifting straps 43, see fig. 1A and col. 6 lines 3-28 of Seif-Naraghi; however, the plurality of circumferential torso bands 44 do not appear to be releasably engaged to the back of the upper trunk support 33 such that the plurality of circumferential torso bands 44 can be removed from the upper trunk support and therefore, released from being attached to the plurality of lifting straps), but lacks a detailed description of the plurality of circumferential torso bands being configured to be releasably attached to the plurality of lifting straps.
However, in figure 1 Epstein teaches that a band 18 includes a plurality of strap holders 20 connected to the band 18, the plurality of strap holders 20 attaching a plurality of lifting straps 1/2 to the band 18 (each of the plurality of lifting straps 1/2 slidably pass through a strap holder 20 so that the lifting straps 1/2 and the adjustable support 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43, the strap holders 20 including releasably engageable fixings that allow the belt to be releasably attached from the plurality of lifting straps 1/2, see col. 3 lines 49-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Seif-Naraghi upper trunk support to include a plurality of releasably engageable fixings to allow the plurality of circumferential torso bands to be releasably attached to the plurality of lifting straps, as taught by Epstein, to improve the device’s ability to accommodate users of different heights and sizes and to allow the plurality of circumferential torso bands to be replaced in case of damage.
Regarding claim 11, the modified Seif-Naraghi device discloses a plurality of strap holders connected to the pelvic band (the plurality of strap holders 20 are shown to be attached to the band 18, see figure 1 and col. 3 lines 37-43 of Epstein; the band being a pelvic band, as taught by Aryananda, see figure 1 and para. [0040] lines 7-19 of Aryananda), wherein a respective lifting strap passes through a respective strap holder and the bottom strap (each of the plurality of lifting straps 1/2 slidably pass through each strap holder 20 so that the lifting straps 1/2 and the band 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43 of Epstein).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Seif-Naraghi and Epstein as applied to claim 1 above, and further in view of Bridgewater (4,932,079 A).
Regarding claim 12, Jackson discloses everything as claimed, but lacks a detailed description of the bottom strap and the pelvic band are formed as one piece.
However, in figures 1-2 Bridgewater teaches that a bottom strap 3 and pelvic band 1 are formed as one piece (the bottom strap 3 is integrally formed with pelvic band 1, see col. 2 line 63 to col. 3 line 2, the bottom strap 3 being adjustably attached to the pelvic band 1 via fasteners 4/5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Jackson’s pelvic band and bottom strap to be formed as one piece, as taught by Bridgewater, to reduce the cost of construction of the harness.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785